          Case 2:20-cv-00171-JCZ-JVM Document 11 Filed 10/30/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

     GARLAND E. WILLIAMS                                                 CIVIL ACTION

      VERSUS                                                             NO: 20-171

     UNITED STATES OF AMERICA                                            SECTION: “A” (1)


                                                ORDER

           The plaintiff, Garland E. Williams, filed this action pro se against the

    defendant, the United States of America. The action purports to be brought

    against the United States pursuant to the Federal Tort Claims Act (“FTCA”)

    although aspects of the complaint appear to be based on the United States

    having filed a motion to dismiss in civil action 19-11427.1 Otherwise, the factual

    basis for the lawsuit against the United States is not ascertainable from the

    complaint. Williams is a frequent filer; he has filed at least 12 lawsuits in this

    district and 7 of those cases are before this Court. Williams’ proclivity for frivolous

    litigation has not been limited to this district.2

           The civil action sub judice, 20-171, is likewise legally frivolous. The

    plaintiff was granted leave to proceed as a pauper on January 21, 2020 pursuant

    to 28 U.S.C. § 1915(a). (Rec. Doc. 4). 28 U.S.C. § 1915(e)(2)(B) provides for

    summary dismissal of a pauper complaint sua sponte should the Court determine

    that the case is legally frivolous or fails to state a claim upon which relief may be



1Via a separate order, civil action 19-11427 has been dismissed for lack of jurisdiction. The
Court also concluded that the complaint was legally frivolous.
2The Court incorporates by reference the order entered in the related civil action 19-11427
dismissing that case for lack of jurisdiction.

                                                    1
     Case 2:20-cv-00171-JCZ-JVM Document 11 Filed 10/30/20 Page 2 of 2




granted. Id. § 1915(e)(2)(B)(i), (ii). The Court has reviewed the complaint filed in

this case and it presents no factual or legal basis whatsoever for a claim against

the United States. The complaint is both legally frivolous and it fails to state a

claim for which relief may be granted.

      Accordingly;

      IT IS ORDERED that the complaint in this matter is DISMISSED.

      October 30, 2020

                           ____________________________
                                 Judge Jay C. Zainey
                             Eastern District of Louisiana




                                             2
